Appeal by the defendant from a judgment of the Orange County Court (Hillery, J.), rendered August 27, 1987, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
At trial, the prosecutor placed the defendant in the untenable position of having to suggest, in order to maintain his innocence, that the testimony of police witnesses was perjurious. This tactic, while improper (see, People v Santiago, 78 AD2d 666; People v Perez, 69 AD2d 891), drew no objection from defense counsel and is thus unpreserved for appellate review (see, CPL 470.05 [2]; People v Hudson, 143 AD2d 682). In any event, the error was harmless in light of the overwhelming proof of the defendant’s guilt.
Furthermore, while we strongly condemn the prosecutor for having questioned the defendant regarding the allegations underlying a divorce complaint filed against him, reversal of his conviction is not warranted since the prejudicial effect of these questions was ameliorated by prompt and immediate curative instructions (see, People v Galloway, 54 NY2d 396).
The defendant’s remaining claim, regarding an alleged vio*470lation of his rights under Brady v Maryland (373 US 83), has already been reviewed by this court in the context of a prior appeal by the People and we adhere to our determination therein (see, People v Alongi, 131 AD2d 767). Brown, J. P., Lawrence, Eiber and Sullivan, JJ., concur.